



Exhibit 10.1
CHESAPEAKE ENERGY CORPORATION
$300,000,000 8.000% Senior Notes due 2025
$550,000,000 8.000% Senior Notes due 2027
PURCHASE AGREEMENT
September 27, 2017
Morgan Stanley & Co. LLC


As Representative (the “Representative”) of the Several Purchasers
c/o Morgan Stanley & Co. LLC
1585 Broadway
New York, New York 10036


Ladies and Gentlemen:
1. Introductory. Chesapeake Energy Corporation, an Oklahoma corporation (the
“Company”), proposes, subject to the terms and conditions stated herein, to
issue and sell to the several initial purchasers named in Schedule A hereto (the
“Purchasers”) $300,000,000 principal amount of its 8.000% Senior Notes due 2025
(the “2025 Notes”) and $550,000,000 principal amount of its 8.000% Senior Notes
due 2027 (the “2027 Notes”, and together with the 2025 Notes, the “Offered
Securities”). The Offered Securities will be unconditionally guaranteed on a
senior unsecured basis (the “Guarantees”) by each subsidiary of the Company
named in Schedule B hereto (collectively, the “Subsidiary Guarantors”), and
subject to certain exceptions, by subsequently acquired domestic subsidiaries of
the Company in accordance with the terms of the Indentures (as defined below).
The 2025 Notes are to be issued as “Additional Notes” (as such term is defined
in the 2025 Notes Indenture as defined below) under an indenture dated as of
April 24, 2014, among the Company, the Subsidiary Guarantors and Deutsche Bank
Trust Company Americas, a New York banking corporation, as trustee (the
“Trustee”, and such indenture, the “Original Indenture”), as supplemented by the
sixth supplemental indenture dated December 20, 2016, among the Company, the
Subsidiary Guarantors and the Trustee (the “Sixth Supplemental Indenture” and,
together with the Original Indenture, the “2025 Notes Indenture”), and a Company
Order delivered pursuant to the 2025 Notes Indenture to be dated October 12,
2017. The Company previously issued $1,000,000,000 in aggregate principal amount
of its 8.000% Senior Notes due 2025 under the 2025 Notes Indenture on December
6, 2016 (the “Existing 2025 Notes”). Except as otherwise disclosed in the
Offering Documents (as defined below), the 2025 Notes will have terms identical
to the Existing 2025 Notes and will be treated as a single series under the 2025
Notes Indenture and trade interchangeably with the Existing 2025 Notes. The 2027
Notes are to be issued as “Additional Notes” (as such term is defined in the
2027 Notes Indenture as defined below) under the Original Indenture, as
supplemented by the seventh supplemental indenture dated June 6, 2017, among the
Company, the Subsidiary Guarantors and the Trustee (the “Seventh Supplemental
Indenture”, together with the Original Indenture, the “2027 Notes Indenture”
and, the 2027 Notes Indenture together with the 2025 Notes Indenture, the
“Indentures”), and a Company Order delivered pursuant to the 2027 Notes
Indenture to be dated October 12, 2017. The Company previously issued
$750,000,000 in aggregate principal amount of its 8.000% Senior Notes due 2027
under the 2027 Notes Indenture on June 6, 2016 (the “Existing 2027 Notes”).
Except as otherwise disclosed in the Offering Documents, the 2027 Notes will
have terms identical to the Existing 2027 Notes and will be treated as a single
series under the 2027 Notes Indenture and trade interchangeably with the
Existing 2027 Notes. References to the “Offered Securities” shall include the
Guarantees, unless the context otherwise requires.
The Offered Securities will be sold to the Purchasers in a transaction not
registered under the Securities Act of 1933, as amended (the “Securities Act”),
in reliance upon an exemption therefrom. The Company has prepared a preliminary
offering circular dated September 27, 2017 (the “Preliminary Offering Circular”)
and will prepare an offering circular dated the date hereof (the “Offering
Circular”)









--------------------------------------------------------------------------------

2


setting forth information concerning the Company and the Offered Securities.
Copies of the Preliminary Offering Circular have been, and copies of the
Offering Circular will be, delivered by the Company to the Purchasers pursuant
to the terms of this Agreement. Capitalized terms used but not defined herein
shall have the respective meanings given to such terms in the Preliminary
Offering Circular. References herein to the Preliminary Offering Circular, the
Time of Sale Information and the Offering Circular shall be deemed to refer to
and include all of the Incorporated Documents (as defined below). The “Time of
Sale” means 5:00 p.m. New York City Time, on September 27, 2017. The “Time of
Sale Information” means the Preliminary Offering Circular together with the
pricing term sheet substantially in the form of Schedule C hereto and the
written communications listed on Schedule D hereto. The “Offering Documents”
means the Time of Sale Information and the Offering Circular.
Holders of the 2025 Notes (including the Purchasers and their direct and
indirect transferees) will be entitled to the benefits of a Registration Rights
Agreement, to be dated as of the Closing Date (as defined below) (the “2025
Notes Registration Rights Agreement”), and holders of the 2027 Notes (including
the Purchasers and their direct and indirect transferees) will be entitled to
the benefits of a Registration Rights Agreement, to be dated as of the Closing
Date (the “2027 Notes Registration Rights Agreement”, together with the 2025
Notes Registration Rights Agreement, the “Registration Rights Agreements” and
each a “Registration Rights Agreement”), pursuant to which the Company and each
Subsidiary Guarantor will agree to file, under the circumstances set forth
therein, one or more registration statements with the Securities and Exchange
Commission (the “Commission”) providing for the registration under the
Securities Act of the Offered Securities, including the Guarantees, or the
Exchange Securities, including the related Guarantees, referred to (and as
defined) in the applicable Registration Rights Agreement.
The Company and each Subsidiary Guarantor hereby agree with the several
Purchasers as follows:
2.     Representations and Warranties of the Company and the Subsidiary
Guarantors. The Company and each Subsidiary Guarantor, jointly and severally,
represent and warrant to, and agree with, the several Purchasers that:
(a)     The Preliminary Offering Circular, as of its date, did not, the Time of
Sale Information, as of the Time of Sale, did not, and as of the Closing Date
will not, any road-show materials, when considered together with the Time of
Sale Information at the Time of Sale, did not, and the Offering Circular, as of
its date and in the form first used by the Purchasers to confirm sales of the
Securities and as of the Closing Date, will not, contain any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The preceding sentence does not apply to statements in or
omissions from the Offering Documents or any road-show materials based upon
written information furnished to the Company by any Purchaser through the
Representative specifically for use therein, it being understood and agreed that
the only such information is that described as such in Section 6(b) hereof.
Except as disclosed in the Offering Documents, the documents incorporated by
reference or deemed to be incorporated by reference in each of the Time of Sale
Information and the Offering Circular (the “Incorporated Documents”), when filed
with the Commission, do not or will not, as the case may be, contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. Such documents, when filed with the
Commission, conformed or will conform, as the case may be, in all material
respects with the applicable requirements of the Exchange Act and the rules and
regulations of the Commission thereunder.
(b)     The Company has been duly incorporated and is an existing corporation in
good standing under the laws of the State of Oklahoma, with power and authority
(corporate and other) to own its properties and conduct its business as
described in the Offering Documents; and the Company is duly qualified to do
business as a foreign corporation in good standing in all other jurisdictions in
which its ownership or lease of









--------------------------------------------------------------------------------

3


property or the conduct of its business requires such qualification, except
where the failure to be so qualified would not reasonably be expected to,
individually or in the aggregate, have a material adverse effect on the
condition (financial or other), business, prospects, properties or results of
operations of the Company and its subsidiaries taken as a whole (“Material
Adverse Effect”).
(c)     Each subsidiary of the Company has been duly organized and is in good
standing under the laws of the jurisdiction of its organization, with power and
authority (corporate and other) to own its properties and conduct its business
as described in the Offering Documents; and each subsidiary of the Company is
duly qualified to do business and is in good standing in all other jurisdictions
in which its ownership or lease of property or the conduct of its business
requires such qualification, except where the failure to be so qualified would
not reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect; all of the issued and outstanding capital stock or similar
equity interests of each subsidiary of the Company has been duly authorized and
validly issued and is fully paid and nonassessable; and, except as otherwise
disclosed in the Offering Documents, the capital stock or similar equity
interests of each subsidiary owned by the Company, directly or through
subsidiaries, is owned free from liens, encumbrances and defects.
(d)     Each Indenture has been duly authorized, executed and delivered by the
Company and each Subsidiary Guarantor; the Guarantees have been duly authorized
by each Subsidiary Guarantor; the Offered Securities have been duly authorized
by the Company; when the Offered Securities are delivered and paid for in
accordance with this Agreement on the Closing Date (as defined below), such
Offered Securities will have been duly executed, authenticated, issued and
delivered and will conform to the description thereof contained in the Offering
Documents and the Indentures constitute, and, in the case of the Company, such
Offered Securities will constitute, and, in the case of the Subsidiary
Guarantors, such Guarantees constitute, valid and legally binding obligations of
the Company and each Subsidiary Guarantor, as applicable, enforceable in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles
(collectively, the “Enforceability Exceptions”).
(e)     On the Closing Date, the Exchange Securities (including the related
Guarantees) will have been duly authorized by the Company and each of the
Subsidiary Guarantors and, when duly executed, authenticated, issued and
delivered in connection with the exchange offer as contemplated by the
applicable Registration Rights Agreement, will be duly and validly issued and
outstanding and will constitute valid and legally binding obligations of the
Company, as issuer of such Exchange Securities, and each of the Subsidiary
Guarantors, as guarantor of such Exchange Securities, enforceable against the
Company and each of the Subsidiary Guarantors, as applicable, in accordance with
their terms, subject to the Enforceability Exceptions, and will be entitled to
the benefits of the applicable Indenture.
(f)     Except as disclosed in the Offering Documents, there are no contracts,
agreements or understandings between the Company and any person that would give
rise to a valid claim against the Company or any Purchaser for a brokerage
commission, finder’s fee or other like payment in connection with the offering
of the Offered Securities.
(g)     No consent, approval, authorization, or order of, or filing with, any
court or other governmental or regulatory authority or agency is required for
the execution, delivery and performance of this Agreement, the Registration
Rights Agreements and the Indentures by the Company and the Subsidiary
Guarantors, or the issuance and delivery of the Offered Securities and the
Exchange Securities (including the related Guarantees)









--------------------------------------------------------------------------------

4


or the consummation of the transactions contemplated hereby and by the Offering
Documents, except such as (i) have been obtained or made by the Company and the
Subsidiary Guarantors and are in full force and effect, (ii) may be required by
applicable securities laws of the several states of the United States with
respect to the Offered Securities and (iii) pursuant to the Securities Act, the
Trust Indenture Act and applicable securities laws of the several states as
contemplated by the applicable Registration Rights Agreement.
(h)     None of the execution, delivery and performance of this Agreement, the
Registration Rights Agreements and the Indentures, the issuance of the Exchange
Securities (including the related Guarantees), the issuance and sale of the
Offered Securities and compliance with the terms and provisions hereof and
thereof, will result in a breach or violation of (i) any of the terms and
provisions of, or constitute a default under, any statute, rule, regulation or
order of any governmental agency or body or any court, domestic or foreign,
having jurisdiction over the Company or any subsidiary of the Company or any of
their properties, (ii) any agreement or instrument to which the Company or any
such subsidiary is a party or by which the Company or any such subsidiary is
bound or to which any of the properties of the Company or any such subsidiary is
subject, or (iii) the charter or by-laws (or similar organizational documents)
of the Company or any such subsidiary except, in the case of (ii), as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Company and the Subsidiary Guarantors have full power and
authority to authorize, issue and sell the Offered Securities as contemplated by
this Agreement.
(i)     This Agreement has been duly authorized, executed and delivered by the
Company and each Subsidiary Guarantor. Each Registration Rights Agreement has
been duly authorized by the Company and each Subsidiary Guarantor, and on the
Closing Date will be duly executed and delivered by the Company and each
Subsidiary Guarantor and, when duly executed and delivered in accordance with
its terms by each of the other parties thereto, will constitute a valid and
legally binding obligation of each of the Company and the Subsidiary Guarantors,
enforceable in accordance with its terms, subject to the Enforceability
Exceptions.
(j)     Except as otherwise disclosed or incorporated by reference in the
Offering Documents, each of the Company and its subsidiaries has (i) good and
defensible title to its oil and gas properties, (ii) good and marketable title
to all other real property owned by it to the extent necessary to carry on its
business, (iii) good and marketable title to all personal property owned by it,
and (iv) good and defensible title to the easements, leases and subleases
material to the business of the Company and its subsidiaries, in each case free
and clear of all liens, encumbrances and defects that materially affect the
value of the properties of the Company and its subsidiaries, considered as one
enterprise, and do not interfere in any material respect with the use made and
proposed to be made of such properties, by the Company and its subsidiaries,
considered as one enterprise.
(k)     The Company and its subsidiaries possess adequate certificates,
authorities or permits issued by appropriate governmental agencies or bodies
necessary to conduct the business now operated by them and have not received any
notice of proceedings relating to the revocation or modification of any such
certificate, authority or permit that, if determined adversely to the Company or
any of its subsidiaries, would reasonably be expected to, individually or in the
aggregate, have a Material Adverse Effect.
(l)     No labor dispute with the employees of the Company or any subsidiary of
the Company exists or, to the knowledge of the Company, is imminent that would
reasonably be expected to have a Material Adverse Effect.
(m)     The Company and its subsidiaries own, possess or can acquire on
reasonable terms, adequate trademarks, trade names and other rights to
inventions, know-









--------------------------------------------------------------------------------

5


how, patents, copyrights, confidential information and other intellectual
property (collectively, “intellectual property rights”) necessary to conduct the
business now operated by them, or presently employed by them, and have not
received any notice of infringement of, or conflict with, asserted rights of
others with respect to any intellectual property rights that, if determined
adversely to the Company or any of its subsidiaries, would reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect.
(n)     Except as disclosed in the Offering Documents, neither the Company nor
any of its subsidiaries is in violation of any statute, rule, regulation,
decision or order of any governmental agency or body or any court, domestic or
foreign, relating to the use, disposal or release of hazardous or toxic
substances or relating to the protection or restoration of the environment or
human exposure to hazardous or toxic substances (collectively, “environmental
laws”), owns or operates any real property contaminated with any substance that
is subject to any environmental laws, is liable for any off-site disposal or
contamination pursuant to any environmental laws, or is subject to any claim
relating to any environmental laws, which violation, contamination, liability or
claim would reasonably be expected to, individually or in the aggregate, have a
Material Adverse Effect; and the Company is not aware of any pending
investigation which might lead to such a claim.
(o)     Except as otherwise disclosed in the Offering Documents, there are no
pending actions, suits, governmental or regulatory inquiries or investigations,
or other proceedings against or affecting the Company, any of its subsidiaries
or any of their respective properties that, if determined adversely to the
Company or any of its subsidiaries, would reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect, or would
materially and adversely affect the ability of the Company or any Subsidiary
Guarantor to perform its obligations under each Indenture, each Registration
Rights Agreement or this Agreement, or which are otherwise material in the
context of the sale of the Offered Securities pursuant to the Offering
Documents; and no such actions, suits, inquiries, investigations or proceedings
are, to the Company’s knowledge, threatened or contemplated.
(p)     The financial statements included or incorporated by reference in the
Offering Documents present fairly the financial position of the Company and its
consolidated subsidiaries as of the dates shown and their results of operations
and cash flows for the periods shown, and such financial statements have been
prepared in conformity with the generally accepted accounting principles in the
United States applied on a consistent basis throughout the periods involved. The
interactive data in eXtensible Business Reporting Language included in the
Incorporated Documents fairly presents the information called for in all
material respects and have been prepared in accordance with the Commission’s
rules and guidelines applicable thereto.
(q)     Except as otherwise disclosed in the Offering Documents, since the date
of the latest audited financial statements incorporated by reference in the
Offering Documents, there has been no material adverse change, nor any
development or event involving a prospective material adverse change, in the
condition (financial or other), business, properties or results of operations of
the Company and its subsidiaries taken as a whole, and, except as disclosed in
the Offering Documents, there has been no dividend or distribution of any kind
declared, paid or made by the Company on any class of its capital stock.
(r)     None of the Company and the Subsidiary Guarantors is, and after giving
effect to the offering and sale of the Offered Securities and the application of
the proceeds thereof as described in the Offering Documents, will be, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended (the









--------------------------------------------------------------------------------

6


“Investment Company Act,” which term, as used herein, includes the rules and
regulations of the Commission promulgated thereunder).
(s)     At any Closing Date, the Offered Securities will not be of the same
class as securities listed on a national securities exchange registered under
Section 6 of the Exchange Act or quoted in a U.S. automated interdealer
quotation system; and each of the Preliminary Offering Circular, the Time of
Sale Information and the Offering Circular, as of its respective date, contains
or will contain all the information that, if requested by a prospective
purchaser of the Securities, would be required to be provided to such
prospective purchaser pursuant to Rule 144A(d)(4) under the Securities Act.
(t)     Assuming the accuracy of the representations and warranties of the
Purchasers, and compliance with the agreements of the Purchasers, contained in
this Agreement, it is not necessary in connection with the issuance and sale of
the Offered Securities to the Purchasers and the offer, resale and delivery of
the Offered Securities by the Purchasers in the manner contemplated by this
Agreement, the Time of Sale Information and the Offering Circular, to register
the Offered Securities under the Securities Act or to qualify the Indentures
under the Trust Indenture Act of 1939 (the “Trust Indenture Act,” which term, as
used herein, includes the rules and regulations of the Commission promulgated
thereunder).
(u)     During the six-month period preceding the date of the Offering Circular,
none of the Company, its affiliates (as such term is defined in Rule 501(d)
under the Securities Act) (each, an “Affiliate”), or any person acting on its or
any of their behalf (other than the Purchasers, as to whom the Company and the
Subsidiary Guarantors make no representation or warranty) has, directly or
indirectly, solicited any offer to buy or offered to sell, or will, directly or
indirectly, solicit any offer to buy or offer to sell, in the United States or
to any United States citizen or resident, any security which is or would be
integrated with the sale of the Offered Securities in a manner that would
require the Offered Securities to be registered under the Securities Act. None
of the Company, its Affiliates, or any person acting on its or any of their
behalf (other than the Purchasers, as to whom the Company and the Subsidiary
Guarantors make no representation or warranty) has engaged or will engage, in
connection with the offering of the Offered Security, (i) in any form of general
solicitation or general advertising within the meaning of Rule 502(c) under the
Securities Act or (ii) in any directed selling efforts within the meaning of
Regulation S under the Securities Act (“Regulation S”), and all such persons
have complied with the offering restrictions requirement of Regulation S.
(v)     The Company is subject to the reporting requirements of either
Section 13 or 15(d) of the Exchange Act and files reports with the Commission on
the Electronic Data Gathering, Analysis, and Retrieval (EDGAR) System.
(w)     The statistical and market related data and forward looking statements
included in the Offering Documents are based on or derived from sources that the
Company believes to be reliable and accurate in all material respects and
represents its good faith estimates that are made on the basis of data derived
from such sources.
(x)     Neither the Company nor any of its subsidiaries has any liability for
any prohibited transaction or accumulated funding deficiency (within the meaning
of Section 412 of the Internal Revenue Code of 1986, as amended) or any complete
or partial withdrawal liability (within the meaning of Sections 4203 and 4205 of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
respectively), with respect to any pension, profit sharing or other plan which
is subject to ERISA, to which the Company or any of its subsidiaries makes or
ever has made a contribution and in which any employee of the Company or any
subsidiary is or has ever been a participant. With respect to such plans, the
Company and each of its subsidiaries is in compliance in all material respects
with all applicable provisions of ERISA.









--------------------------------------------------------------------------------

7




(y)     The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15 under the Exchange Act); such
disclosure controls and procedures are designed to ensure that material
information relating to the Company and its subsidiaries is made known to the
chief executive officer and chief financial officer of the Company by others
within the Company or any subsidiary, and such disclosure controls and
procedures are reasonably effective to perform the functions for which they were
established subject to the limitations of any such control system; the Company’s
auditors and the audit committee of the board of directors of the Company have
been advised of: (A) any significant deficiencies in the design or operation of
internal controls which could adversely affect the Company’s ability to record,
process, summarize, and report financial data; and (B) any fraud, whether or not
material, that involves management or other employees who have a role in the
Company’s internal controls; any material weaknesses in internal controls have
been identified for the Company’s auditors; and, except as disclosed in the
Offering Documents, since the date of the most recent evaluation of such
disclosure controls and procedures, there have been no significant changes in
internal controls or in other factors that could significantly affect internal
controls, including any corrective actions with regard to significant
deficiencies and material weaknesses. The Company makes and keeps accurate books
and records and maintains a system of “internal control over financial
reporting” (as defined in Rule 13a-15(f) of the Exchange Act) to provide
reasonable assurance that (A) transactions are executed in accordance with
management’s authorization, (B) transactions are recorded as necessary to permit
preparation of its financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets, (C) access to
its financial assets is permitted only in accordance with management’s general
or specific authorization, (D) the reported accountability for its assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences and (E) the interactive data in eXtensible
Business Reporting Language incorporated in the Offering Documents is, in all
material respects, prepared in accordance with the Commission’s rules and
guidelines applicable thereto. The Company made available to the Purchasers or
their counsel for review true and complete copies of all minutes or draft
minutes of meetings, or resolutions adopted by written consent, of the board of
directors of the Company and each subsidiary and each committee of each such
board in the past three years, and all agendas for each such meeting for which
minutes or draft minutes do not exist.
(z)     Except as disclosed in the Offering Documents, (i) all stock options
granted under any stock option plan of the Company (the “Stock Plans”) have been
granted in compliance with the terms of applicable law and the applicable Stock
Plans and (ii) the Company has properly accounted for all stock options granted
under the Stock Plans in conformity with generally accepted accounting
principles in the United States applied on a consistent basis.
(aa)     The Company has not received any written comments from the Commission
staff in connection with the Company’s reports under the Exchange Act that
remain unresolved.
(bb)     The Company has been informed of the existence of the United Kingdom
Financial Services Authority stabilizing guidance contained in Section MAR 2,
Ann 2G of the Handbook of rules and guidance issued by the Financial Services
Authority; and none of the Company or any Subsidiary Guarantor has taken any
action or omitted to take any action (such as issuing any press release relating
to any Offered Securities without an appropriate legend) which may result in the
loss by any of the Purchasers of the ability to rely on any stabilization safe
harbor provided under the Financial Services and Markets Act 2000 (“FSMA”).
(cc)     Neither the Company nor any of the Subsidiary Guarantors has
distributed and, prior to the later to occur of (i) the Closing Date and (ii)
the completion of the









--------------------------------------------------------------------------------

8


distribution of the Offered Securities, will not distribute any material in
connection with the offering and sale of the Offered Securities other than the
Offering Documents or other materials, if any, permitted by the Securities Act
and FSMA (or regulation promulgated pursuant to the Securities Act or FSMA) and
approved by the parties to this Agreement.
(dd)     Neither the Company nor any of its subsidiaries, nor, to the knowledge
of the Company, any director, officer, employee, agent, affiliate or other
person acting on behalf of the Company or any of its subsidiaries, has taken any
action, directly or indirectly, that would violate the Foreign Corrupt Practices
Act of 1977.
(ee)     The operations of the Company and its subsidiaries are and have been
conducted at all times in material compliance with all applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, and the applicable money
laundering statutes of all jurisdictions where the Company or any of its
subsidiaries conduct business, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Anti-Money Laundering
Laws”), and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the knowledge of the Company, threatened.
(ff)     Neither the Company or any of its subsidiaries, nor, to the knowledge
of the Company, any director, officer, employee, agent or affiliate of the
Company or any of its subsidiaries, is currently the subject of any sanctions
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury (“OFAC”), and the Company will not directly or indirectly use the
proceeds of the offering of the Offered Securities hereunder, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other person or entity currently subject to sanctions
administered by OFAC.
Any certificate signed by any officer of the Company or any of the Subsidiary
Guarantors and delivered to the Purchasers or counsel for the Purchasers in
connection with the offering of the Offered Securities shall be deemed to be a
representation and warranty by the Company or such Subsidiary Guarantor to the
Purchasers as to matters set forth therein.
3.     Purchase, Sale and Delivery of Offered Securities. (a) On the basis of
the representations, warranties and agreements herein contained, but subject to
the terms and conditions herein set forth, the Company agrees to sell to the
Purchasers, and each Purchaser agrees, severally and not jointly, to purchase
from the Company the respective principal amounts of Offered Securities set
forth opposite the names of the several Purchasers in Schedule A hereto (which
shall be in minimum denominations of $2,000 and an integral multiple of $1,000
in excess thereof) at a purchase price of (i) in the case of the 2025 Notes,
100.25% of the principal amount of the 2025 Notes, plus accrued and unpaid
interest, if any, from July 15, 2017 to the Closing Date (as hereinafter
defined) and (ii) in the case of the 2027 Notes, 98.75% of the principal amount
of the 2027 Notes, plus accrued and unpaid interest, if any, from June 6, 2017
to the Closing Date.
The Company will deliver against payment of the purchase price the Offered
Securities in the form of one or more permanent global securities in definitive
form (the “Global Securities”) deposited with the Trustee as custodian for The
Depository Trust Company (“DTC”) and registered in the name of Cede & Co., as
nominee for DTC. Interests in any permanent Global Securities will be held only
in book-entry form through DTC, except in the limited circumstances described in
the Offering Documents. Payment for the Offered Securities shall be made by the
Purchasers in federal (same day) funds by wire transfer to an account at a bank
acceptable to Morgan Stanley & Co. LLC (“Morgan Stanley”) drawn to the order of
Chesapeake Energy Corporation at the offices of Baker Botts L.L.P., New York,
New York, at 10:00 A.M. (New York time), on October 12, 2017 or at such other
time not later than seven full business days thereafter as Morgan Stanley and
the Company determine, such time being herein referred to as the









--------------------------------------------------------------------------------

9


“Closing Date,” against delivery to the Trustee as custodian for DTC of the
Global Securities representing all of the Offered Securities. The Global
Securities will be made available for checking at the above office at least 24
hours prior to the Closing Date.
(b)     The Company understands that the Purchasers intend to offer the Offered
Securities for resale on the terms set forth in the Time of Sale Information.
Each Purchaser, severally and not jointly, represents and warrants to, and
agrees with, the Company and the Subsidiary Guarantors that:
(i)     it is a “qualified institutional buyer” (“QIB”), as defined in Rule 144A
under the Securities Act, and an accredited investor within the meaning of Rule
501(a) of Regulation D under the Securities Act (“Regulation D”);
(ii)     it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Offered Securities by means of any
form of general solicitation or general advertising within the meaning of Rule
502(c) of Regulation D or in any manner involving a public offering within the
meaning of Section 4(a)(2) of the Securities Act; and
(iii)     it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Offered Securities as part of their
initial offering except (x) within the United States to persons whom it
reasonably believes to be QIBs in transactions pursuant to Rule 144A and in
connection with each such sale, it has taken or will take reasonable steps to
ensure that the purchaser of the Offered Securities is aware that such sale is
being made in reliance on Rule 144A or (y) in accordance with the restrictions
set forth in Exhibit C hereto.
(c)     Each Purchaser acknowledges and agrees that the Company and, for
purposes of the “no registration” opinions to be delivered to the Purchasers
pursuant to Sections 5(c) and 5(f), counsel for the Company and counsel for the
Purchasers, respectively, may rely upon the accuracy of the representations and
warranties of the Purchasers, and compliance by the Purchasers with their
agreements, contained in paragraph (b) above, and each Purchaser hereby consents
to such reliance.
4.     Certain Agreements of the Company. The Company agrees with the several
Purchasers that:
(a)     The Company will advise the Representative promptly of any proposal to
amend or supplement the Offering Documents and will not effect such amendment or
supplement without the Representative’s consent. If, at any time prior to the
completion of the resale of the Offered Securities by the Purchasers, the
Offering Documents or any road-show materials as then amended or supplemented
include an untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, the Company promptly
will notify the Representative of such event and promptly will prepare, at its
own expense, an amendment or supplement which will correct such statement or
omission. Neither the Representative’s consent to, nor the Purchasers’ delivery
to offerees or investors of, any such amendment or supplement shall constitute a
waiver of any of the conditions set forth in Section 5.
(b)      The Company will furnish to the Representatives copies of the Offering
Documents and all amendments and supplements to such documents, in each case as
soon as available and in such quantities as the Representative reasonably
requests. While the Offered Securities remain outstanding and are “restricted
securities” within the meaning of Rule 144(a)(3) under the Securities Act, the
Company will, during any period in which the Company is not subject to
Section 13 or 15(d) of the Exchange Act, for the benefit of holders and
beneficial owners from time to time of the Offered Securities, furnish, at its
expense, upon request, to holders and beneficial owners of the Offered
Securities and prospective purchasers of the Offered Securities designated by
such holders the information satisfying the requirements of Rule 144A(d)(4).









--------------------------------------------------------------------------------

10




(c)     The Company will arrange for the qualification of the Offered Securities
for sale and the determination of their eligibility for investment under the
laws of such jurisdictions as the Representative designates and will continue
such qualifications in effect so long as required for the resale of the Offered
Securities by the Purchasers, provided that none of the Company or the
Subsidiary Guarantors will be required to qualify as a foreign entity or to file
a general consent to service of process in any such state.
(d)     During the period of one year after the Closing Date, the Company will,
upon request, furnish to the Representative, each of the other Purchasers and
any holder of Offered Securities a copy of the restrictions on transfer
applicable to the Offered Securities.
(e)     During the period of one year after the Closing Date, the Company will
not, and will not permit any of its affiliates (as defined in Rule 144 under the
Securities Act) to, resell any of the Offered Securities so long as they
constitute “restricted securities” under Rule 144 that have been reacquired by
any of them, except for Offered Securities purchased by the Company or such
affiliates and resold in a transaction registered under the Securities Act.
(f)     The Company will pay all expenses incidental to the performance of its
obligations under this Agreement, each Registration Rights Agreement and each
Indenture, including (i) the fees and expenses of the Trustee and its
professional advisers; (ii) all expenses in connection with the execution,
issue, authentication, packaging and initial delivery of the Offered Securities
and any other document relating to the issuance, offer, sale and delivery of the
Offered Securities and the preparation and printing of the Offering Documents
and amendments and supplements thereto, if any; (iii) the cost of any
advertising approved by the Company in connection with the issue of the Offered
Securities; (iv) any expenses (including fees and disbursements of counsel)
incurred in connection with qualification of the Offered Securities for sale
under the laws of such jurisdictions as the Representative designates and the
printing of memoranda relating thereto; (v) any fees charged by investment
rating agencies for the rating of the Offered Securities; and (vi) expenses
incurred in distributing the Offering Documents (including any amendments and
supplements thereto) to the Purchasers. Except as set forth in this Section 4(f)
and in Sections 6 and 8, the Purchasers shall pay their own expenses incidental
to the performance of their obligations under this Agreement.
(g)     In connection with the offering, until the Representative shall have
notified the Company and the other Purchasers of the completion of the resale of
the Offered Securities, neither the Company nor any of its affiliates has or
will, either alone or with one or more other persons, bid for or purchase for
any account in which it or any of its affiliates has a beneficial interest any
Offered Securities or attempt to induce any person to purchase any Offered
Securities; and neither it nor any of its affiliates will make bids or purchases
for the purpose of creating actual, or apparent, active trading in, or of
raising the price of, the Offered Securities.
(h)     Neither the Company nor its subsidiaries will at any time offer, sell,
contract to sell, pledge or otherwise dispose of, directly or indirectly, any
securities under circumstances where such offer, sale, pledge, contract or
disposition would cause the exemption afforded by Section 4(a)(2) of the
Securities Act to cease to be applicable to the offer and sale of the Offered
Securities as contemplated by this Agreement.
(i)     Before using, authorizing, approving or referring to any written
communication that constitutes an offer to sell or a solicitation to buy the
Offered Securities (other than the Offering Documents), the Company will furnish
to the Purchasers and counsel for the Purchasers a copy of such written
communication for









--------------------------------------------------------------------------------

11


review and will not use, authorize, approve or refer to any such written
communication to which the Representative reasonably objects.
(j)     The Company will apply the net proceeds of the offering and the sale of
the Offered Securities in a manner consistent with the description contained in
the Offering Documents under the caption “Use of Proceeds.”
(k)     None of the Company or its subsidiaries or any other person acting on
its or their behalf (other than the Purchasers, as to which no covenant is
given) will (i) solicit offers for, or offer or sell, the Offered Securities by
means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act or (ii)
engage in any directed selling efforts within the meaning of Regulation S, and
all such persons will comply with the offering restrictions requirement of
Regulation S.
5.     Conditions of the Obligations of the Purchasers. The obligations of the
several Purchasers to purchase and pay for the Offered Securities on the Closing
Date will be subject to the accuracy of the representations and warranties on
the part of the Company and each Subsidiary Guarantor herein, to the accuracy of
the statements of officers of the Company and each Subsidiary Guarantor made
pursuant to the provisions hereof, to the performance by the Company and each of
the Subsidiary Guarantors of their respective obligations hereunder and to the
following additional conditions precedent:
(a)     The Purchasers shall have received a letter, dated the date of this
Agreement, of PricewaterhouseCoopers LLP, independent public accountants for the
Company, in form and substance reasonably satisfactory to the Representative and
PricewaterhouseCoopers LLP.
(b)     Subsequent to the execution and delivery of this Agreement, there shall
not have occurred (i) any change, or any development or event involving a
prospective change, in the condition (financial or other), business, properties
or results of operations of the Company and its subsidiaries taken as one
enterprise which, in the judgment of the Representative, is material and adverse
and makes it impractical or inadvisable to proceed with completion of the
offering or the sale of and payment for the Offered Securities pursuant to this
Agreement; (ii) any downgrading in the rating of any debt securities of the
Company by any “nationally recognized statistical rating organization” (as
defined for purposes of Section 3(a)(62) of the Exchange Act), or any public
announcement that any such organization has under surveillance or review its
rating of any debt securities of the Company (other than an announcement with
positive implications of a possible upgrading, and no implication of a possible
downgrading, of such rating) or any announcement that the Company has been
placed on negative outlook; (iii) any change in U.S. or international financial,
political or economic conditions or currency exchange rates or exchange controls
as would, in the judgment of the Representative, be likely to prejudice
materially the success of the proposed issue, sale or distribution of the
Offered Securities, whether in the primary market or in respect of dealings in
the secondary market; (iv) any material suspension or material limitation of
trading in securities generally on the New York Stock Exchange, or any setting
of minimum prices for trading on such exchange, or any suspension of trading of
any securities of the Company on any exchange or in the over-the-counter market;
(v) any banking moratorium declared by U.S. Federal or New York authorities;
(vi) any major disruption of settlements of securities or clearance services in
the United States; or (vii) any attack on, outbreak or escalation of hostilities
or acts of terrorism involving the United States, any declaration of war by
Congress or any other national or international calamity or emergency if, in the
judgment of the Representative, the effect of any such attack, outbreak,
escalation, act, declaration, calamity or emergency makes it impractical or
inadvisable to proceed with completion of the offering or the sale of and
payment for the Offered Securities pursuant to this Agreement.









--------------------------------------------------------------------------------

12




(c)     Baker Botts L.L.P., counsel to the Company, shall have furnished to the
Representative, as of the Closing Date, its opinion, dated the Closing Date, as
applicable, substantially to the effect set forth in Exhibit A. In rendering
such opinion, Baker Botts L.L.P. may rely as to the incorporation of the Company
and all other matters governed by Oklahoma law upon the opinion of Derrick &
Briggs, L.L.P.
(d)     On the Closing Date, the Representative shall have received, in form and
substance reasonably satisfactory to them, the favorable opinion of Derrick &
Briggs, L.L.P., counsel to the Company and certain of the Subsidiary Guarantors,
dated the Closing Date, substantially to the effect set forth in Exhibit B.
(e)     The Purchasers shall have received from Cravath, Swaine & Moore LLP,
counsel for the Purchasers, such opinion or opinions, dated the Closing Date, in
form and substance reasonably satisfactory to the Representative, and the
Company shall have furnished to such counsel such documents as they request for
the purpose of enabling them to pass upon such matters. In rendering such
opinion, Cravath, Swaine & Moore LLP may rely as to all matters governed by
Oklahoma law upon the opinion of Derrick & Briggs, L.L.P., referred to above.
(f)     The Purchasers shall have received a certificate, dated the Closing
Date, of the Chief Financial Officer, Treasurer or any Vice President of the
Company, acting in such capacity (and not individually), shall state that the
representations and warranties of the Company in this Agreement are true and
correct as if made on and as of such date, that the Company has performed in all
material respects all covenants and agreements and satisfied all conditions on
its part to be performed or satisfied at or prior to such date (after giving
effect to the offering and sale of the Offered Securities), and that, subsequent
to the date as of which information is given in the Offering Documents (as
amended or supplemented), as of the date of such certificate, there has not been
any change in such information that would have a Material Adverse Effect.
(g)     The Purchasers shall have received a letter, dated such Closing Date, of
PricewaterhouseCoopers LLP which meets the requirements of subsection (a) of
this Section, except that the specified date referred to in such subsection will
be a date not more than three days prior to such Closing Date for the purposes
of this subsection.
(h)     The Purchasers shall have received (i) a copy of the certificate or
articles of incorporation, including all amendments thereto, of the Company,
certified as of a recent date by the Secretary of State of the State of
Oklahoma, (ii) a certificate of good standing for the Company, dated as of a
recent date, from such Secretary of State and (iii) a certificate, dated as of a
recent date, of the Secretary of State of each state in which the Company is
qualified to do business as a foreign corporation under the laws of such state.
(i)     The Purchasers shall have received (i) a copy of the certificate or
articles of incorporation (or similar organizational document), including all
amendments thereto, of each of the Subsidiary Guarantors, certified as of a
recent date by the Secretary of State of the state in which such subsidiary is
organized, (ii) a certificate of good standing for each of the Subsidiary
Guarantors, certified as of a recent date by the Secretary of State of the state
in which such subsidiary is organized and (iii) a certificate, dated as of a
recent date, of the Secretary of State of each state in which each such
subsidiary is qualified to do business as a foreign corporation (or similar
entity) under the laws of each such state.
(j)     The Purchasers shall have received a counterpart of each Registration
Rights Agreement that shall have been executed and delivered by a duly
authorized officer of the Company and each Subsidiary Guarantor.









--------------------------------------------------------------------------------

13




The Company will furnish the Purchasers with such conformed copies of such
opinions, certificates, letters and documents as the Purchasers reasonably
request. The Representative may in its sole discretion waive on behalf of the
Purchasers compliance with any conditions to the obligations of the Purchasers
hereunder.
6.     Indemnification and Contribution.
(a)     Each of the Company and the Subsidiary Guarantors, jointly and
severally, will indemnify and hold harmless each Purchaser, its affiliates and
their respective partners, members, directors, officers, employees and agents
and each person, if any, who controls such Purchaser within the meaning of
Section 15 of the Securities Act, against any losses, claims, damages or
liabilities, joint or several, to which such Purchaser may become subject, under
the Securities Act or the Exchange Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon any untrue statement or alleged untrue statement of any material
fact contained in the Offering Documents, or any amendment or supplement
thereto, or the Exchange Act Reports or road-show materials, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, including any losses,
claims, damages or liabilities arising out of or based upon the Company’s
failure to perform its obligations under Section 4(a) of this Agreement, and
will reimburse each Purchaser for any legal or other expenses reasonably
incurred by such Purchaser in connection with investigating or defending any
such loss, claim, damage, liability or action as such expenses are incurred;
provided, however, that the Company and the Subsidiary Guarantors will not be
liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement in or omission or alleged omission from any of such documents in
reliance upon and in conformity with written information furnished to the
Company by a Purchaser specifically for use therein, it being understood and
agreed that the only such information consists of the information described as
such in subsection (b) below.
(b)     Each Purchaser will severally and not jointly indemnify and hold
harmless the Company, its directors, officers, employees and agents and each
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act, against any losses, claims, damages or liabilities to which the
Company may become subject, under the Securities Act or the Exchange Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in the Offering Documents, or
any amendment or supplement thereto, or arise out of or are based upon the
omission or the alleged omission to state therein a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, in each case to the extent, but only to
the extent, that such untrue statement or alleged untrue statement or omission
or alleged omission was made in reliance upon and in conformity with written
information furnished to the Company by such Purchaser specifically for use
therein, and will reimburse any legal or other expenses reasonably incurred by
the Company in connection with investigating or defending any such loss, claim,
damage, liability or action as such expenses are incurred, it being understood
and agreed that the only such information furnished by any Purchaser consists of
the following information in the Offering Circular furnished on behalf of each
Purchaser: under the caption “Plan of Distribution” paragraphs 6, 7 and 8.
(c)     Promptly after receipt by an indemnified party under this Section of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under
subsection (a) or (b) above, notify the indemnifying party in writing of the
commencement thereof; but the omission so to notify the indemnifying party will
not relieve it from any liability which it may have









--------------------------------------------------------------------------------

14


under subsection (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided further that the failure to notify the
indemnifying party shall not relieve it from any liability that it may have to
any indemnified party otherwise than under subsection (a) or (b) above. In case
any such action is brought against any indemnified party and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party (who
shall not, except with the consent of the indemnified party, be counsel to the
indemnifying party), and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such indemnified party under this
Section for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation; provided, however, if such indemnified party shall have
been advised by counsel that there are one or more defenses available to it that
are in conflict with those available to the indemnifying party (in which case
the indemnifying party shall not have the right to direct the defense of such
action on behalf of the indemnified party), the reasonable fees and expenses of
such indemnified party’s counsel shall be borne by the indemnifying party. In no
event shall the indemnifying party be liable for the fees and expenses of more
than one counsel (together with appropriate local counsel) at any time for any
indemnified party in connection with any one action or separate but
substantially similar or related actions arising in the same jurisdiction out of
the same general allegations or circumstances. No indemnifying party shall,
without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened action in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party unless such settlement includes an
unconditional release of such indemnified party from all liability on any claims
that are the subject matter of such action and does not include a statement as
to or an admission of fault, culpability or failure to act by or on behalf of
any indemnified party.
(d)     If the indemnification provided for in this Section is unavailable or
insufficient to hold harmless an indemnified party under subsection (a) or (b)
above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities referred to in subsection (a) or (b) above (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company on the
one hand and the Purchasers on the other from the offering of the Offered
Securities or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company on the one hand and the Purchasers on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities as well as any other relevant equitable
considerations. The relative benefits received by the Company on the one hand
and the Purchasers on the other shall be deemed to be in the same proportion as
the total net proceeds from the offering (before deducting expenses) received by
the Company bear to the total discounts and commissions received by the
Purchasers from the Company under this Agreement. The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or the Purchasers
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such untrue statement or omission. The amount
paid by an indemnified party as a result of the losses, claims, damages or
liabilities referred to in the first sentence of this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any action or
claim which is the subject of this subsection (d). Notwithstanding the
provisions of this subsection (d), no Purchaser shall be required to contribute
any amount in excess of the









--------------------------------------------------------------------------------

15


amount by which the total price at which the Offered Securities purchased by it
were resold exceeds the amount of any damages which such Purchaser has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Purchasers’ obligations in this subsection (d) to
contribute are several in proportion to their respective purchase obligations
and not joint.
(e)     The obligations of the Company under this Section shall be in addition
to any liability which the Company may otherwise have and shall extend, upon the
same terms and conditions, to each person, if any, who controls any Purchaser
within the meaning of the Securities Act or the Exchange Act; and the
obligations of the Purchasers under this Section shall be in addition to any
liability which the respective Purchasers may otherwise have and shall extend,
upon the same terms and conditions, to each person, if any, who controls the
Company within the meaning of the Securities Act or the Exchange Act.
7.     Default of Purchasers. If any Purchaser or Purchasers default in their
obligations to purchase Offered Securities hereunder on the Closing Date and the
aggregate principal amount of Offered Securities that such defaulting Purchaser
or Purchasers agreed but failed to purchase does not exceed 10% of the total
principal amount of Offered Securities that the Purchasers are obligated to
purchase on such Closing Date, the Representative may make arrangements
satisfactory to the Company for the purchase of such Offered Securities by other
persons, including any of the Purchasers, but if no such arrangements are made
by such Closing Date, the non-defaulting Purchasers shall be obligated
severally, in proportion to their respective commitments hereunder, to purchase
the Offered Securities that such defaulting Purchasers agreed but failed to
purchase on such Closing Date. If any Purchaser or Purchasers so default and the
aggregate principal amount of Offered Securities with respect to which such
default or defaults occur exceeds 10% of the total principal amount of Offered
Securities that the Purchasers are obligated to purchase on such Closing Date
and arrangements satisfactory to the Representative and the Company for the
purchase of such Offered Securities by other persons are not made within
36 hours after such default, this Agreement will terminate without liability on
the part of any non-defaulting Purchaser or the Company, except as provided in
Section 8. As used in this Agreement, the term “Purchaser” includes any person
substituted for a Purchaser under this Section. Nothing herein will relieve a
defaulting Purchaser from liability for its default.
8.     Survival of Certain Representations and Obligations. The respective
indemnities, agreements, representations, warranties and other statements of the
Company and the Subsidiary Guarantors or their respective officers and of the
several Purchasers set forth in or made pursuant to this Agreement will remain
in full force and effect, regardless of any investigation, or statement as to
the results thereof, made by or on behalf of any Purchaser, the Company or any
of their respective representatives, officers or directors or any controlling
person, and will survive delivery of and payment for the Offered Securities. If
this Agreement is terminated pursuant to Section 7 or if for any reason the
purchase of the Offered Securities by the Purchasers is not consummated, the
Company shall remain responsible for the expenses to be paid or reimbursed by it
pursuant to Section 4 and the respective obligations of the Company, the
Subsidiary Guarantors and the Purchasers pursuant to Section 6 shall remain in
effect, and if any Offered Securities have been purchased hereunder the
representations and warranties in Section 2 and all obligations under Section 4
shall also remain in effect. If the purchase of the Offered Securities by the
Purchasers is not consummated for any reason other than solely because of the
termination of this Agreement pursuant to Section 7 or as a result of the
failure of the condition in Section 5(b) in connection with the occurrence of
any event specified in clause (iii), (iv) (other than any suspension of trading
of any securities of the Company on any exchange or in the over-the-counter
market), (v), (vi), or (vii) of Section 5(b), the Company will reimburse the
Purchasers for all out-of-pocket expenses (including fees and disbursements of
counsel) reasonably incurred by them in connection with the offering of the
Offered Securities.
9.     Research Independence. In addition, the Company acknowledges that the
Purchasers’ research analysts and research departments are required to be
independent from their respective investment banking divisions and are subject
to certain regulations and internal policies, and that the Purchasers’ research
analysts may hold and make statements or investment recommendations and/or
publish research reports with respect to the Company and/or









--------------------------------------------------------------------------------

16


the offering that differ from the views of their investment bankers. The Company
hereby waives and releases, to the fullest extent permitted by law, any claims
that the Company may have against the Purchasers with respect to any conflict of
interest that may arise from the fact that the views expressed by the
Purchasers’ independent research analysts and research departments may be
different from or inconsistent with the views or advice communicated to the
Company by the Purchasers’ investment banking divisions. The Company
acknowledges that the Purchasers are full service securities firms and as such
from time to time, subject to applicable securities laws, may effect
transactions for their own accounts or the accounts of their customers and hold
long or short positions in debt or equity securities of the companies that may
be the subject of the transactions contemplated by this Agreement.
10.     No Fiduciary Duty. Each of the Company and the Subsidiary Guarantors
acknowledges and agrees that in connection with the offering and sale of the
Offered Securities or any other services the Purchasers may be deemed to be
providing hereunder, notwithstanding any preexisting relationship, advisory or
otherwise, between the parties or any oral representations or assurances
previously or subsequently made by the Purchasers: (i) no fiduciary or agency
relationship between the Company, the Subsidiary Guarantors and any other
person, on the one hand, and the Purchasers, on the other, exists; (ii) the
Purchasers are not acting as advisors, experts or otherwise, to the Company or
the Subsidiary Guarantors, including, without limitation, with respect to the
determination of the public offering price of the Offered Securities, and such
relationship between the Company and the Subsidiary Guarantors, on the one hand,
and the Purchasers, on the other, is entirely and solely commercial, based on
arm’s-length negotiations; (iii) any duties and obligations that the Purchasers
may have to the Company and the Subsidiary Guarantors shall be limited to those
duties and obligations specifically stated herein; and (iv) the Purchasers and
their respective affiliates may have interests that differ from those of the
Company and the Subsidiary Guarantors. Each of the Company and the Subsidiary
Guarantors hereby waives any claims that it may have against the Purchasers with
respect to any breach of fiduciary duty in connection with the offering.
11.     Notices. All communications hereunder will be in writing and, if sent to
the Purchasers will be mailed, delivered or telegraphed and confirmed to the
Purchasers c/o Morgan Stanley & Co. LLC, 1585 Broadway, New York, New York
10036, Attention: High Yield Syndicate Desk, with a copy to the Legal
Department, facsimile number: (212) 507-8999, or, if sent to the Company, will
be mailed, delivered or telegraphed and confirmed to it at Chesapeake Energy
Corporation, 6100 North Western Avenue, Oklahoma City, Oklahoma 73118,
Attention: Corporate Secretary; provided, however, that any notice to a
Purchaser pursuant to Section 6 will be mailed, delivered or telecopied and
confirmed to such Purchaser.
12.     Successors. This Agreement will inure to the benefit of and be binding
upon the parties hereto and their respective successors and the officers and
directors and controlling persons referred to in Section 6, and no other person
will have any right or obligation hereunder, except that holders of Offered
Securities shall be entitled to enforce the agreements for their benefit
contained in the second sentence of Section 4(b) hereof against the Company as
if such holders were parties thereto.
13.     Representation of Purchasers. The Representative will act for the
several Purchasers in connection with this purchase, and any action under this
Agreement taken by the Representative will be binding upon all the Purchasers.
14.     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.
15.     Applicable Law. This Agreement and any claim, controversy or dispute
arising under or related to this Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York without regard to
principles of conflicts of laws.
The Company and each Subsidiary Guarantor hereby submit to the non-exclusive
jurisdiction of the federal and state courts in the Borough of Manhattan in The
City of New York in any suit or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.









--------------------------------------------------------------------------------

17


Each of the Purchasers, the Company (on its behalf and, to the extent permitted
by applicable law, on behalf of its stockholders and affiliates) and each
Subsidiary Guarantor waives all right to trial by jury in any action, proceeding
or counterclaim (whether based upon contract, tort or otherwise) in any way
arising out of or relating to this Agreement.











--------------------------------------------------------------------------------






If the foregoing is in accordance with the Purchasers’ understanding of our
agreement, kindly sign and return to us one of the counterparts hereof,
whereupon it will become a binding agreement among the Company, the Subsidiary
Guarantors and the several Purchasers in accordance with its terms.
Very truly yours,
CHESAPEAKE ENERGY CORPORATION


 
By:
/s/ Domenic J. Dell'Osso, Jr.
 
Name: Domenic J. Dell’Osso, Jr.
 
Title: Executive Vice President and Chief Financial Officer



SUBSIDIARY GUARANTORS:


CHESAPEAKE ENERGY LOUISIANA CORPORATION,
CHESAPEAKE ENERGY MARKETING, L.L.C.,
CHESAPEAKE E&P HOLDING L.L.C.,
CHESAPEAKE NG VENTURES CORPORATION,
CHESAPEAKE OPERATING, L.L.C.,
CHESAPEAKE PLAINS, LLC,
CHK ENERGY HOLDINGS, INC.,
SPARKS DRIVE SWD, INC.,
WINTER MOON ENERGY CORPORATION,
CHESAPEAKE AEZ EXPLORATION, L.L.C.,
CHESAPEAKE APPALACHIA, L.L.C.,
CHESAPEAKE-CLEMENTS ACQUISITION, L.L.C.,
CHESAPEAKE EXPLORATION, L.L.C.,
CHESAPEAKE LAND DEVELOPMENT COMPANY, L.L.C.,
CHESAPEAKE MIDSTREAM DEVELOPMENT, L.L.C.,
CHESAPEAKE ROYALTY, L.L.C.,
CHESAPEAKE VRT, L.L.C.,
CHK UTICA, L.L.C.,
COMPASS MANUFACTURING, L.L.C.,
EMLP, L.L.C.,
EMPRESS, L.L.C.,
GSF, L.L.C.,
MC LOUISIANA MINERALS, L.L.C.,
MC MINERAL COMPANY, L.L.C.,
MIDCON COMPRESSION, L.L.C.,
NOMAC SERVICES, L.L.C.,
NORTHERN MICHIGAN EXPLORATION COMPANY, L.L.C.,
CHESAPEAKE LOUISIANA, L.P.,
                By: Chesapeake Operating, L.L.C., its General Partner
EMPRESS LOUISIANA PROPERTIES, L.P.
                By: EMLP, L.L.C., its General Partner


 
By:
/s/ Domenic J. Dell'Osso, Jr.
 
Name: Domenic J. Dell’Osso, Jr.
 
Title: Executive Vice President and Chief Financial Officer
 
 










--------------------------------------------------------------------------------





The foregoing Purchase Agreement is hereby confirmed and accepted as of the date
first above written.
Acting on behalf of itself and as the Representative of the several Purchasers


By: MORGAN STANLEY & CO. LLC
 
 
 
 
 
 
By:
/s/ Chance Moreland
 
Name:
Chance Moreland
 
Title:
Authorized Signatory










--------------------------------------------------------------------------------





SCHEDULE A
Purchaser
 
Principal Amount of
2025 Notes
 
Principal Amount of
2027 Notes
Morgan Stanley & Co. LLC
Wells Fargo Securities, LLC
Deutsche Bank Securities Inc.
Citigroup Global Markets Inc.
Merrill Lynch, Pierce, Fenner & Smith
                     Incorporated
Credit Agricole Securities (USA) Inc.
DNB Markets, Inc.
Goldman Sachs & Co. LLC
Natixis Securities Americas LLC
MUFG Securities Americas Inc.
J.P. Morgan Securities LLC
Barclays Capital Inc.
BBVA Securities Inc.
BNP Paribas Securities Corp.
Mizuho Securities USA LLC
Scotia Capital (USA) Inc.
 
$60,000,000
45,000,000
37,500,000
22,500,000


15,000,000
15,000,000
15,000,000
15,000,000
15,000,000
15,000,000
15,000,000
6,000,000
6,000,000
6,000,000
6,000,000
6,000,000
 
$110,000,000
82,500,000
68,750,000
41,250,000


27,500,000
27,500,000
27,500,000
27,500,000
27,500,000
27,500,000
27,500,000
11,000,000
11,000,000
11,000,000
11,000,000
11,000,000
Total
 
$300,000,000
 
$550,000,000










--------------------------------------------------------------------------------






SCHEDULE B
Chesapeake Energy Louisiana Corporation
Chesapeake Energy Marketing, L.L.C.
Chesapeake E&P Holding L.L.C.
Chesapeake NG Ventures Corporation
Chesapeake Operating, L.L.C.
Chesapeake Plains, LLC
CHK Energy Holdings, Inc.
Sparks Drive SWD, Inc.
Winter Moon Energy Corporation
Chesapeake AEZ Exploration, L.L.C.
Chesapeake Appalachia, L.L.C.
Chesapeake-Clements Acquisition, L.L.C.
Chesapeake Exploration, L.L.C.
Chesapeake Land Development Company, L.L.C.
Chesapeake Midstream Development, L.L.C.
Chesapeake Royalty, L.L.C.
Chesapeake VRT, L.L.C.
CHK Utica, L.L.C.
Compass Manufacturing, L.L.C.
EMLP, L.L.C.
Empress, L.L.C.
GSF, L.L.C.
MC Louisiana Minerals, L.L.C.
MC Mineral Company, L.L.C.
Midcon Compression, L.L.C.
Nomac Services, L.L.C.
Northern Michigan Exploration Company, L.L.C.
Chesapeake Louisiana, L.P.
Empress Louisiana Properties, L.P.











--------------------------------------------------------------------------------






SCHEDULE C


Form of Term Sheet


CONFIDENTIAL
Pricing Term Sheet
September 27, 2017
Chesapeake Energy Corporation
$300,000,000 aggregate principal amount of 8.000% Senior Notes due 2025
$550,000,000 aggregate principal amount of 8.000% Senior Notes due 2027
The information in this pricing term sheet supplements Chesapeake Energy
Corporation’s preliminary offering circular, dated September 27, 2017 (the
“Preliminary Offering Circular”), and supersedes the information in the
Preliminary Offering Circular to the extent inconsistent with the information in
the Preliminary Offering Circular. In all other respects, this term sheet is
qualified in its entirety by reference to the Preliminary Offering Circular.
Terms used herein but not defined herein shall have the respective meanings as
set forth in the Preliminary Offering Circular.
Issuer:
Chesapeake Energy Corporation
Aggregate principal amount offered:
$300,000,000 principal amount 8.000% Senior Notes due 2025 (the "2025 Notes")
$550,000,000 principal amount 8.000% Senior Notes due 2027 (the "2027 Notes")
Distribution:
144A/Reg S with registration rights
Ranking:
Senior unsecured
Coupon:
2025 Notes: 8.000%
2027 Notes: 8.000%
Maturity:
2025 Notes: January 15, 2025
2027 Notes: June 15, 2027
Issue price:
2025 Notes: 101.25% of principal amount plus accrued interest from July 15, 2017
2027 Notes: 99.75% of principal amount plus accrued interest from June 6, 2017
Gross Proceeds to Issuer:
2025 Notes: $303,750,000
2027 Notes: $548,625,000
Yield to Maturity:
2025 Notes: 7.77%
2027 Notes: 8.03%
Spread to Benchmark Treasury:
2025 Notes: +562 bps
2027 Notes: +573 bps
Benchmark Treasury:
2025 Notes: 2.250% UST due November 15, 2024
2027 Notes: 2.375% UST due May 15, 2027
Interest payment dates:
2025 Notes: January 15 and July 15 of each year, commencing January 15, 2018
2027 Notes: June 15 and December 15 of each year, commencing December 15, 2017
Record dates:
2025 Notes: January 1 and July 1
2027 Notes: June 1 and December 1










--------------------------------------------------------------------------------





Equity clawback
2025 Notes: Up to 35% at 108.000% prior to January 15, 2020
2027 Notes: Up to 35% at 108.000% prior to June 15, 2020
Optional redemption:
2025 Notes: Make-whole call @ T+50 basis points at any time prior to January 15,
2020, plus accrued and unpaid interest to the redemption date, then:
 
On or after:
Price:
January 15, 2020
106.000%
January 15, 2021
104.000%
January 15, 2022
102.000%
January 15, 2023 and thereafter
100.000%
 
2027 Notes: Make-whole call @ T+50 basis points at any time prior to June 15,
2022, plus accrued and unpaid interest to the redemption date, then:
 
On or after:
Price:
 
June 15, 2022
104.000%
 
June 15, 2023
102.667%
 
June 15, 2024
101.333%
 
June 15, 2025 and thereafter
100.000%
Joint Book-Running Managers:
Morgan Stanley & Co. LLC
Wells Fargo Securities
Deutsche Bank Securities
Citigroup
Senior Co-Managers:
BofA Merrill Lynch
Credit Agricole CIB
DNB Markets
Goldman Sachs & Co. LLC
Natixis
MUFG
J.P. Morgan
Co-Managers:
Barclays
BBVA
BNP Paribas
Mizuho Securities
Scotiabank
Trade date:
September 27, 2017
 
Settlement date:
October 12, 2017 (T+10)
We expect to deliver the notes against payment for the notes on the tenth
business day following the pricing of the notes (“T+10”). Under Rule 15c6-1 of
the Exchange Act, trades in the secondary market generally are required to
settle in two business days, unless the parties to a trade expressly agree
otherwise. Accordingly, purchasers who wish to trade notes on the date of
pricing or the next seven succeeding business days will be required, by virtue
of the fact that the notes initially will settle in T+10, to specify alternative
settlement arrangements to prevent a failed settlement.
CUSIP:
2025 Notes
2027 Notes
 
144A: 165167 CX3
Reg S: U16450 AW5
144A: 165167 CV7
Reg S: U16450 AX3
ISIN:
2025 Notes
2027 Notes
 
144A: US165167CX33
Reg S: USU16450AW55
144A: US165167CV76
Reg S: USU16450AX39










--------------------------------------------------------------------------------





Denominations:
$2,000 x $1,000
 

______________________________


The Issuer has increased the offering of the new notes from $750,000,000
aggregate principal amount of new notes to $850,000,000 aggregate principal
amount of new notes. The information in the Preliminary Offering Circular is
deemed to have changed to the extent affected by the increase in the size of the
offering of the new notes.


In addition to the foregoing pricing information, the Preliminary Offering
Circular is hereby revised to reflect the following:


The specified line items of the capitalization table set forth on page 19 and 20
of the Preliminary Offering Circular are superseded by the following line items:


 
As of June 30, 2017
(in millions)
Historical
As Adjusted
Discount on senior notes
(15)
(13)
Interest rate derivatives
2
2
Total Equity (Deficit)
(684)
(598)



This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these notes or the offering. Please refer to the
Preliminary Offering Circular for a complete description.


This communication is being distributed in the United States solely to Qualified
Institutional Buyers, as defined in Rule 144A under the Securities Act of 1933,
as amended (the “Securities Act”), and outside the United States solely to
Non-U.S. persons as defined under Regulation S. The notes and the related
guarantees have not been registered with the Securities and Exchange Commission
under the Securities Act or any state or foreign securities laws. The notes and
the related guarantees may not be offered or sold in the United States or to any
U.S. persons except pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the Securities Act.


This communication does not constitute an offer to sell or the solicitation of
an offer to buy any securities in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.


Any disclaimer or other notice that may appear below is not applicable to this
communication and should be disregarded. Such disclaimer or notice was
automatically generated as a result of this communication being sent by
Bloomberg or another email system.









--------------------------------------------------------------------------------





SCHEDULE D


Time of Sale Information in addition to Preliminary Offering Circular


Term Sheet dated September 27, 2017











--------------------------------------------------------------------------------






EXHIBIT A
Form of Opinion of Baker Botts


1.Each of the Covered Guarantors1 is validly existing and in good standing as a
corporation, limited partnership or limited liability company, as applicable, in
each jurisdiction set forth in an exhibit to such opinion, with corporate,
limited partnership or limited liability company power and authority, as the
case may be, to execute and deliver, and perform its obligations under, the
Opinion Documents2 to which it is a party.


2.Each Covered Guarantor has taken all requisite corporate, limited liability
company or limited partnership, as applicable, action necessary to authorize the
issuance and sale of the Guarantees to be issued by it and to execute and
deliver each of the Opinion Documents to which it is a party and perform its
obligations thereunder.


3.Each of the Opinion Documents has been duly authorized by all requisite
corporate, limited liability company or limited partnership, as applicable,
action on behalf of each of the Covered Guarantors party thereto.


4.Each of the Purchase Agreement and the Registration Rights Agreements has been
duly executed and delivered by each of the Covered Guarantors. Assuming the due
authorization, execution and delivery of the Registration Rights Agreements by
the parties thereto other than the Covered Guarantors, the Registration Rights
Agreements are each a valid and binding agreement of the Company and each of the
Subsidiary Guarantors, enforceable against the Company and each of the
Subsidiary Guarantors in accordance with their terms.


5.The Indentures and the Guarantees have been duly executed and delivered by
each of the Covered Guarantors. Assuming the due authorization, execution and
delivery thereof by the parties thereto other than the Covered Guarantors, the
Indentures are each a valid and binding agreement of the Company and each of the
Subsidiary Guarantors, enforceable against the Company and each of the
Subsidiary Guarantors in accordance with its terms.


6.When the Notes are duly executed by the Company and duly authenticated by the
Trustee in accordance with the provisions of the applicable Indenture (assuming
the due authorization, execution and delivery of the Notes and the Indentures by
the parties thereto other than the Covered Guarantors) and delivered to and paid
for by the Purchasers in accordance with the terms of the Purchase Agreement,
the Notes will constitute valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms, and will be
entitled to the benefits of the applicable Indenture.


7.When the Offered Securities (including the Guarantees) have been duly
authenticated by the Trustee as provided in the applicable Indenture (assuming
the due authorization, execution and delivery of the Offered Securities and the
applicable Indenture by the parties thereto other than the Covered Guarantors)
and delivered to and paid for by the Purchasers in accordance with the terms of
the Purchase Agreement, the Guarantees of each Subsidiary Guarantor will
constitute valid and binding obligations of such Subsidiary Guarantor,
enforceable against such Subsidiary Guarantor in accordance with their terms.


 
 
 
 
 

1 Sparks Drive SWD, Inc. (Delaware), CHK Energy Holdings, Inc. (Texas), CHK
Utica, L.L.C. (Delaware) and Empress Louisiana Properties, L.P. (Texas).
2 The Purchase Agreement, the Indentures (including the forms of notes), the
Registration Rights Agreements, and the Company Orders.









--------------------------------------------------------------------------------







8.When the Exchange Securities (as defined in the applicable Registration Rights
Agreement) (including the Guarantees) have been duly authenticated by the
Trustee as provided in the applicable Indenture (assuming the due authorization,
execution and delivery of the Exchange Securities and the applicable Indenture
by the parties thereto other than the Covered Guarantors) and delivered in
exchange for the Offered Securities as contemplated by the applicable
Registration Rights Agreement, the Guarantees of each Subsidiary Guarantor will
constitute valid and binding obligations of such Subsidiary Guarantor,
enforceable against such Subsidiary Guarantor in accordance with its terms.


9.None of the execution and delivery by the Company and the Covered Guarantors
of each of the Opinion Documents to which it is party, the consummation on the
Closing Date by the Company and the Subsidiary Guarantors of the transactions
contemplated by the Purchase Agreement and the Offering Documents, including the
issuance and sale of the Offered Securities, or the issuance of the Exchange
Securities by the Company and the Subsidiary Guarantors in exchange for the
Offered Securities in accordance with the terms of the applicable Registration
Rights Agreement will (a) constitute or result in a breach or violation of any
of the terms and provisions of, or constitute a default under, (i) the charter
or bylaws (or similar organizational documents) of any of the Covered Guarantors
or (ii) the Reviewed Agreements3 or (b) violate Applicable Law, except in the
case of clause (b) as would not result in a Material Adverse Effect. “Applicable
Law” means the laws of the State of New York, the Delaware Limited Liability
Company Act, the Delaware Revised Uniform Limited Partnership Act, the General
Corporation Law of the State of Delaware, Texas law and the federal laws or
regulations of the United States of America, in each case other than federal or
state securities or blue sky laws or regulations, antifraud laws and rules and
regulations of the Financial Industry Regulatory Authority, Inc.


10.No consent, approval, authorization or order of, or filing with, any
governmental agency or body or any court is required to be obtained or made by
the Company under Applicable Law for (i) the due execution and delivery of the
Purchase Agreement, (ii) the issuance or sale of the Offered Securities or (iii)
the issuance of the Exchange Securities in exchange for the Offered Securities
in accordance with the terms of the applicable Registration Rights Agreement,
except in the case of clause (iii), as may be required under the Securities Act
of 1933, as amended, or under the Trust Indenture Act of 1939.


11.The statements set forth in the Time of Sale Information and the Offering
Circular under the caption “Description of Notes” and “Registration Rights,”
insofar as such statements purport to constitute a summary of the Offered
Securities, the Indentures and the Registration Rights Agreements, are accurate
in all material respects.


12.The statements set forth in the Time of Sale Information and the Offering
Circular under the caption “Certain United States Federal Income Tax
Considerations,” insofar as they purport to constitute a summary of United
States federal income tax law and regulations or legal conclusions with respect
thereto, are accurate in all material respects, subject to the assumptions and
qualifications set forth therein.


13.None of the Company or the Subsidiary Guarantors is, and, after giving effect
to the offering and sale of the Offered Securities pursuant to the Purchase
Agreement and the application of the net proceeds therefrom, will be, required
to register as an “investment company” as such term is defined in the Investment
Company Act of 1940, as amended.


14.Assuming without independent investigation, (a) the accuracy of the
representations and warranties of the Company and each Subsidiary Guarantor set
forth in the Purchase Agreement and in those certain certificates delivered
pursuant thereto on the date hereof; (b) the accuracy of the representations and
warranties of the Purchasers set forth in the Purchase Agreement; (c) the due
performance and compliance by the Company and the Purchasers of their respective
covenants and agreements set forth in the Purchase Agreement; and (d) the
Purchasers’ and the Company’s compliance with the Offering Circular and the
 
 
 
 
 

3 The Company's principal debt documents.









--------------------------------------------------------------------------------





transfer procedures and restrictions described therein, it is not necessary to
register the issuance and sale of the Offered Securities by the Company to the
Purchasers or the initial offer and resale of the Offered Securities by the
Purchasers, in each case in the manner contemplated by the Purchase Agreement
and the Offering Circular, under the Securities Act of 1933, as amended, or to
qualify the Indentures in respect thereof under the Trust Indenture Act of 1939,
as amended, it being expressly understood that we express no opinion in this
paragraph 14 as to any subsequent offer or resale of any of the Offered
Securities.


Such counsel shall also include a statement substantially to the following
effect:
We have reviewed the Time of Sale Information and the Offering Circular and have
participated in conferences with officers and other representatives of the
Company, with representatives of the Company’s independent registered public
accounting firm and independent petroleum engineer or other expert, and with
your representatives and your counsel, at which the contents of the Time of Sale
Information, the Offering Circular and related matters were discussed. The
purpose of our professional engagement was not to establish or confirm factual
matters set forth in the Time of Sale Information or the Offering Circular, and
we have not undertaken to verify independently any of the factual matters in
such documents. Moreover, many of the determinations required to be made in the
preparation of the Time of Sale Information and the Offering Circular involve
matters of a non-legal nature. Accordingly, we are not passing upon, and do not
assume any responsibility for, the accuracy, completeness or fairness of the
statements included in the Time of Sale Information and the Offering Circular
(except to the extent stated in paragraphs 11 and 12 above). Subject to the
foregoing, and on the basis of the information we gained in the course of
performing the services referred to above, we advise you that nothing came to
our attention that caused us to believe that:
(A)    the Time of Sale Information, as of the Time of Sale, included an untrue
statement of a material fact or omitted to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, or
(B)    the Offering Circular, as of its date or as of the date hereof, included
or includes an untrue statement of a material fact or omitted or omits to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading;
it being understood that in each case we have not been asked to, and do not,
express any belief with respect to (a) the financial statements and schedules or
other financial or accounting information included or incorporated by reference
therein or omitted therefrom, (b) the summary reserve report of the independent
petroleum engineer and reserve information included or incorporated by reference
therein, (c) reserve information included or incorporated by reference therein
or omitted therefrom or (d) representations and warranties and other statements
of fact contained in the exhibits to documents incorporated by reference
therein.
The foregoing is subject to customary qualifications, assumption and exceptions.
In giving such opinions, such counsel may rely, to the extent it deems proper,
without independent investigation, upon the certificates, statements and other
representations of officers and other representatives of the Company and the
Covered Guarantors and of governmental and public officials with respect to the
accuracy and completeness of the material factual matters contained therein or
covered thereby. In making its examination, such counsel may assume that all
signatures on documents examined by it are genuine, all documents submitted to
it as originals are authentic and complete, all documents submitted to us as
certified or photostatic copies are true and correct copies of the originals of
such documents and such original copies are authentic and complete.
Such opinions may be limited in all respects to the laws of the State of New
York, the Delaware Limited Liability Company Act, the Delaware Revised Uniform
Limited Partnership Act, the General Corporation Law of the State of Delaware,
the laws of the State of Texas and the federal laws or regulations of the United
States of America, each as in effect on the date hereof.
In rendering the opinion expressed in paragraph 1 above, such counsel has relied
solely upon certificates from the appropriate governmental officials of the
jurisdictions listed on an exhibit thereto, as the case may be.









--------------------------------------------------------------------------------





In giving the opinion expressed in paragraph 1 above as to the existence and
good standing of CHK Energy Holdings, Inc. and Empress Louisiana Properties,
L.P., such counsel may rely upon a certificate issued by the Office of the
Secretary of State of the State of Texas and a statement of Franchise Tax
Account Status, dated as of October 12, 2017,4 obtained through the website of
the Office of the Comptroller of Public Accounts of Texas, which statement
expressly states that, as of the date thereof, the right of CHK Energy Holdings,
Inc. and Empress Louisiana Properties, L.P., to transact business in Texas is
“active.”
The opinions set forth in paragraphs 4, 5, 6, 7 and 8 above are subject to the
qualification that the enforcement of the agreements and instruments referred to
therein may be limited by (a) applicable bankruptcy, insolvency, fraudulent
conveyance or transfer, reorganization, moratorium or similar laws of general
applicability relating to or affecting creditors’ rights and remedies and to
general principles of equity (whether considered in a proceeding in equity or at
law) and comity and (b) public policy, applicable law relating to fiduciary
duties and indemnification and contribution and an implied covenant of good
faith and fair dealing. With respect to the opinion in paragraph 4 above, such
counsel expresses no opinion as to the enforceability or effect of any provision
purporting to require the payment of liquidated damages or additional interest
for the failure to timely comply with obligations under the Registration Rights
Agreements.
The opinion in paragraph 9(a)(ii) is limited in that such counsel expresses no
opinion with respect to any breach or violation of, or default under, any of the
Reviewed Agreements (i) not readily ascertainable from the face of any such
Reviewed Agreement, (ii) arising under or based on any cross-default provision
insofar as it relates to a default under an agreement that is not a Reviewed
Agreement or (iii) arising under or based on any covenant of a financial or
numerical nature or requiring computation.
Capitalized terms used, but not defined, herein shall have the meanings ascribed
to them by the Purchase Agreement of which this exhibit is a part.
 
 
 
 
 

4 Date of closing.











--------------------------------------------------------------------------------






EXHIBIT B
Form of Opinion of Derrick & Briggs, LLP
October 12, 2017


Morgan Stanley & Co. LLC
As Representative of the Purchasers
1585 Broadway
New York, New York 10036
Ladies and Gentlemen:
We serve as Oklahoma counsel to Chesapeake Energy Corporation, an Oklahoma
corporation (“Issuer”), and the direct or indirect wholly-owned subsidiaries of
the Issuer domiciled in Oklahoma, which are listed on the attached Exhibit A
(the “Subsidiary Guarantors” and together with the Issuer, each, the “Company”
and, collectively, the “Companies”). The Companies and other direct or indirect
wholly-owned subsidiaries of the Issuer have entered into a Purchase Agreement
dated as of September 27, 2017 (the “Purchase Agreement”), with Morgan Stanley &
Co. LLC, acting on behalf of itself and as the representative of the Purchasers,
for the sale and delivery of an aggregate principal amount of $300,000,000 of
the Issuer’s additional 8.00% Senior Notes due 2025 (the “2025 Notes”) and
$550,000,000 of the Issuer’s additional 8.00% Senior Notes due 2027 (the “2027
Notes” and together with the 2025 Notes, the “Notes”). We are providing this
Opinion Letter to you under Section 5(d) of the Purchase Agreement.
We have set forth expressly the assumptions upon which we rely. We are appending
a glossary of terms that lists certain capitalized terms not otherwise defined
in this Opinion Letter and their definitions. Capitalized terms not otherwise
defined in this Opinion Letter or the appended glossary are defined in the
Purchase Agreement. The law covered by the opinions expressed within this
Opinion Letter is limited to the Law of the Opining Jurisdiction (Oklahoma) and
the Law of the United States of America.
For the following opinions, we investigated such questions of law and examined
such information from officers and representatives of the Companies as we deemed
necessary or appropriate for the purposes of this Opinion Letter. We are relying
upon factual representations made by the Companies in the Officer’s Certificates
(defined below) and in Section 2 of the Purchase Agreement, and by Purchasers in
Section 3(b) of the Purchase Agreement.
In addition, we examined the following documents:


(i)
The Preliminary Offering Circular dated September 27, 2017;

(ii)
The Final Offering Circular dated September 27, 2017;

(iii)
The Purchase Agreement;

(iv)
The Registration Rights Agreements (as defined in the Purchase Agreement);

(v)
The Original Indenture, the 2025 Notes Indenture and the 2027 Notes Indenture,
which are together, the Indentures (as defined in the Purchase Agreement);

(vi)
The Notes (as defined in the Indentures);

(vii)
A Company Order (as defined in the Original Indenture) dated October 12, 2017,
and delivered under the 2025 Notes Indenture for the 2025 Notes and a Company
Order (as defined in the Original Indenture) dated October 12, 2017, and
delivered under the 2027 Notes Indenture for the 2027 Notes (together, the
“Company Orders”);






--------------------------------------------------------------------------------

Morgan Stanley & Co. LLC
October 12, 2017








(viii)
Certificates of Good Standing, each dated September 25, 2017, issued by the
Secretary of State of the State of Oklahoma with respect to each of the
Companies (the “Good Standing Certificates”); and

(ix)
A certificate of an officer, manager or general partner of each of the
Companies, as applicable (the “Officer’s Certificates”), certifying to us
(A) copies of the certificate of incorporation, articles of organization, or
certificate of limited partnership, as applicable, and the bylaws, operating
agreement, or limited partnership agreement, as applicable, of each Company
(collectively, the “Constituent Documents”) and (B) resolutions of the governing
body or person of such Company.

We refer to the Purchase Agreement, the Registration Rights Agreements, the
Indentures and the Notes as the “Transaction Documents”. “Offering Documents”
has the meaning ascribed in the Purchase Agreement.
Based on the foregoing and subject to the assumptions and qualifications set
forth in this Opinion Letter, we opine that:
1.Each Company is an entity of the type specified for such Company on Exhibit A
and exists in good standing in Oklahoma.
2.Each Company has the limited liability company, limited partnership, or
corporate power and authority (a) to execute, deliver and perform its
obligations under the Transaction Documents to which it is a party, (b) to issue
and sell the Offered Securities as contemplated by the Offering Documents, and
(c) to issue the Exchange Securities as contemplated in the Registration Rights
Agreements.
3.Each Company has duly authorized the execution, delivery and performance of
the Transaction Documents to which it is a party. Each Company has duly
authorized the issuance and sale of the Offered Securities and the Exchange
Securities. Each Company has duly executed and delivered each Transaction
Document to which it is a party. The Company has duly executed and delivered the
Company Orders.
4.Each Company’s execution, delivery and performance of the Transaction
Documents to which it is a party and the issuance and sale of the Offered
Securities (a) will not violate any provisions of the Constituent Documents of
such Company, (b) are not prohibited by applicable Laws of the Opining
Jurisdiction and do not subject such Company to any fine, penalty or any other
similar sanctions under the Laws of the Opining Jurisdiction, and (c) do not
require any filing or registration by such Company with, or approval, consent or
authorization of, any governmental authority under the Laws of the Opining
Jurisdiction.
In addition to the assumptions described elsewhere in this Opinion Letter, the
opinions set forth above are also subject to the following qualifications:
(a)All natural persons who are involved on behalf of the Companies have
sufficient legal capacity to enter into and perform the transactions
contemplated by the applicable Transaction Documents and to carry out their
roles in the transactions.
(b)Each party other than the Companies has satisfied those legal requirements
applicable to it that are necessary to make the Transaction Documents signed by
it enforceable against it in accordance with its terms.
(c)Each party other than the Companies has complied with all legal requirements
pertaining to its status as such status relates to its rights to enforce the
applicable Transaction Documents against the Companies.
(d)Each document submitted to us for review is accurate and complete, each
document that is an original is authentic, each document that is a copy conforms
to an authentic original, and all signatures on each document are genuine.
(e)Our opinions in paragraph 1 concerning the existence and good standing of the
Companies are based solely on the Good Standing Certificates.





--------------------------------------------------------------------------------

Morgan Stanley & Co. LLC
October 12, 2017








(f)We assume that each Company delivered the executed Transaction Documents to
which it is a party to its counterparty or parties without condition and with
the intention to be immediately bound by that Transaction Document. We further
assume that delivery was made physically or by electronic means and, if the
latter, that the parties to the applicable the Transaction Document had agreed
to delivery by electronic means.
(g)There has been no mutual mistake of fact or misunderstanding, fraud, duress
or undue influence with respect to, or affecting any of, the parties.
(h)The parties have dealt with one another in good faith and with fair dealing
and conscionability.
(i)The Purchasers have acted in good faith and without notice of any defense
against the enforceability of any rights created by the Notes.
(j)There are no agreements or understandings among the parties, written or oral,
and there is no usage of trade or course of prior dealing among the parties that
would, in either case, define, supplement or qualify the terms of the
Transaction Documents.
(k)The constitutionality or validity of the relevant statute, rule, regulation
or agency action is not in issue unless a reported decision in the Opining
Jurisdiction has specifically addressed but not resolved, or has established,
its unconstitutionality or invalidity.
(l)All parties will act in accordance with, and will refrain from taking any
action that is forbidden by, the terms and conditions of the Transaction
Documents.
(m)None of the foregoing opinions include any implied opinion unless such
implied opinion is both essential to the legal conclusion reached by the express
opinions set forth above and based upon prevailing norms and expectations among
experienced lawyers in the State, reasonable in the circumstances. Unless
explicitly addressed in this Opinion Letter, the foregoing opinions do not
address any of the following legal issues, and we specifically express no
opinion with respect to:
(i)Federal securities laws and regulations administered by the Securities and
Exchange Commission, state “blue sky” laws and regulations, and laws and
regulations relating to commodity (and other) futures and indices and other
similar instruments, except for our opinion in paragraph 4 concerning
availability of an exemption from registration under the Oklahoma Securities Act
for the issuance and sale of the Notes;
(ii)Federal Reserve Board margin regulations;
(iii)Pension and employee benefit laws and regulations;
(iv)Federal and state antitrust and unfair competition laws and regulations;
(v)Federal and state laws and regulations concerning filing and notice
requirements (e.g., Hart-Scott-Rodino and Exon-Florio), other than requirements
applicable to charter-related documents such as a certificate of merger;
(vi)Compliance with fiduciary duty requirements;
(vii)Local Law;
(viii)Fraudulent transfer and fraudulent conveyance laws;
(ix)Federal and state environmental laws and regulations;
(x)Federal and state land use and subdivision laws and regulations;
(xi)Federal and state tax laws and regulations;
(xii)Federal patent, copyright and trademark, state trademark, and other Federal
and state intellectual property laws and regulations;
(xiii)Federal and state racketeering, anti-bribery, anti-corruption laws,
anti-money laundering and anti-terrorism laws and regulations;





--------------------------------------------------------------------------------

Morgan Stanley & Co. LLC
October 12, 2017






(xiv)Federal and state health and safety laws and regulations;
(xv)Federal and state labor laws and regulations;
(xvi)Federal, state or tribal gaming laws and regulations;
(xvii)The Dodd Frank Wall Street Reform and Consumer Protection Act or its
regulations;
(xviii)Federal and state laws, regulations and policies concerning (A) national
and local emergency, (B) possible judicial deference to acts of sovereign
states, and (C) criminal and civil forfeiture laws;
(xix)Other Federal and state statutes of general application to the extent they
provide for criminal prosecution (e.g., mail fraud and wire fraud statutes); and
(xx)Tribal government laws and regulations.
(o)    We prepared this Opinion Letter based on customary practices for the
preparation and interpretation of closing opinions of this type, with which we
assume you are familiar.
(p)    We assume no obligation to supplement this Opinion Letter if any
applicable laws change after the date of this Opinion Letter, or if we become
aware of any facts that might change the opinions expressed above after the date
of this Opinion Letter.
This Opinion Letter is rendered for the sole benefit of the current Opinion
Recipients, and no other person or entity is entitled to rely hereon, except for
any successor and assigns of the Opinion Recipients, and any underwriter,
placement agent or principal of and any rating agency rating any securities
evidencing ownership interests in the Notes. Additionally, this Opinion Letter
may be relied upon by the Trustee (as defined in the Indentures) with respect to
the Indentures and the Notes. Copies of this Opinion Letter may not be made
available, and this Opinion Letter may not be quoted or referred to in any other
document made available, to any other person or entity, except to any
governmental or other regulatory authority and any rating agency auditing,
monitoring or evaluating investments of the Purchasers or compliance by the
Purchasers with investment grading or evaluation and any accountant or attorney
for any person or entity entitled to rely on this Opinion Letter or to whom or
which this Opinion Letter may be disclosed under this paragraph, or as otherwise
provided by law.
Very truly yours,
Derrick & Briggs, LLP







--------------------------------------------------------------------------------






GLOSSARY




As used in the Opinion Letter to which this Glossary is attached, except as
otherwise defined in such Opinion Letter, the following terms (whether used in
the singular or the plural) shall have the meanings indicated:
Law: the statutes, the judicial and administrative decisions, and the rules and
regulations of the governmental agencies of the Opining Jurisdiction, excluding
its Local Law and the other laws and regulations excepted in paragraph (m).
Local Law: the statutes and ordinances, the administrative decisions, and the
rules and regulations of counties, towns, municipalities and special political
subdivisions (whether created or enabled through legislative action at the
Federal, state or regional level, such as water agencies, joint power districts,
the Oklahoma Turnpike Authority, the Central Oklahoma Transit and Parking
Authority), and judicial decisions to the extent that they deal with any of the
foregoing.
Opining Jurisdiction: Oklahoma.
Opinion Letter: the document setting forth the Opinion that is delivered to and
accepted by the Opinion Recipient.
Opinion Recipient: the addressee or addressees of the Opinion Letter.









--------------------------------------------------------------------------------





EXHIBIT C


Restrictions on Offers and Sales Outside the United States


In connection with offers and sales of Offered Securities outside the United
States:


(a) Each Purchaser acknowledges that the Offered Securities have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.


(b) Each Purchaser, severally and not jointly, represents, warrants and agrees
that:


(i) Such Purchaser has offered and sold the Offered Securities, and will offer
and sell the Offered Securities, (A) as part of their distribution at any time
and (B) otherwise until 40 days after the later of the commencement of the
offering of the Offered Securities and the Closing Date, only in accordance with
Regulation S or Rule 144A or any other available exemption from registration
under the Securities Act.


(ii) None of such Purchaser or any of its affiliates or any other person acting
on its or their behalf has engaged or will engage in any directed selling
efforts with respect to the Offered Securities, and all such persons have
complied and will comply with the offering restrictions requirement of
Regulation S.


(iii) At or prior to the confirmation of sale of any Offered Securities sold in
reliance on Regulation S, such Purchaser will have sent to each distributor,
dealer or other person receiving a selling concession, fee or other remuneration
that purchases Offered Securities from it during the distribution compliance
period a confirmation or notice to substantially the following effect:


The Offered Securities covered hereby have not been registered under the
Securities Act, and may not be offered or sold within the United States or to,
or for the account or benefit of, U.S. persons (i) as part of their distribution
at any time or (ii) otherwise until 40 days after the later of the commencement
of the offering of the Offered Securities and the date of original issuance of
the Offered Securities, except in accordance with Regulation S or Rule 144A or
any other available exemption from registration under the Securities Act. Terms
used above have the meanings given to them by Regulation S.


(iv) Such Purchaser has not and will not enter into any contractual arrangement
with any distributor with respect to the distribution of the Offered Securities,
except with its affiliates or with the prior written consent of the Company.
Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.





